DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 of US Application No. 17/008,074, filed on 31 August 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 10 February 2021 and 31 May 2022 (4) have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See MPEP 2163.03(V).
Claim 2 is not supported by the specification because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Claim 2 recites “converting the locations includes converting 2D image space locations to the 3D world space locations based at least in part on at least one of intrinsic camera parameters or extrinsic camera parameters corresponding to a camera that generated the image data”, which requires converting the locations based on intrinsic or extrinsic camera parameters. However, neither the claim nor the specification discloses which camera parameters are used for converting the locations. Further, neither the claim nor the specification discloses how these undisclosed camera parameters are used to convert the locations. Therefore, claim 2 is not sufficiently described in the written description.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “computing, using one or more neural networks (NNs) and based at least in part on the sensor data, outputs indicative of locations of landmarks” and “converting the locations to three-dimensional (3D) world space locations relative to an origin of the vehicle”. Computing an output indicate of locations of landmarks may be performed mentally. Examiner notes that, for mental processes, there is not distinction between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (see MPEP 2106.04(a)(2)(III)). Using a neural network to perform the computing is just performing the mental process using a computer. Converting the locations relative to an origin of the vehicle is performing mathematical calculations. Further, these calculations may be performed mentally. Independent claim 16 recites “determining a pose of the vehicle relative to a prior frame”. Determining the pose relative to a prior frame, given its broadest reasonable interpretation, is just a mathematical calculation. Using the processor and memory to perform the determination is just performing the mental process using a computer.  Further, the determination may be performed mentally. Independent claim 21 recite substantially similar abstract ideas identified in claims 1 and 16. These claim limitations, when given their broadest reasonable interpretation, are mathematical calculations and/or limitations that may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 16, and 21 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 16, and 21 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Independent claim 1 recites the additional elements “using one or more neural networks”, “generating sensor data using one or more sensors of the vehicle”, “encoding the 3D world space locations to generate encoded data corresponding to the frame”, and “transmitting the encoded data to a server to cause the server to generate a map including the landmarks”. Using a computer as a tool to perform the abstract idea does not integrate the judicial exception into a practical application of that exception. Using a generically recited neural network is just using a computer to perform the abstract idea. Data gathering and data output are extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Generating sensor data using sensors is data gathering. Encoding locations and transmitting the encoded data are extra-solution steps used for outputting data. Therefore, these limitations do not integrate the judicial exception into a practical application of that exception. Independent claim 16 recites the additional elements “generating one or more of LiDAR data or RADAR data using one or more sensors of the vehicle”, “filtering out points corresponding to one or more of the LiDAR data or the RADAR data to generate filtered data”, “encoding the filtered data and the pose to generate encoded data”, and “transmitting the encoded data to a cloud server to cause the cloud server to generate, using the pose, at least one of a LiDAR layer of a map or a RADAR layer of the map”. Generating sensor data and filtering the data are extra-solution steps for gathering data. Encoding locations and transmitting the encoded data are extra-solution steps used for outputting data. Therefore, these limitations do not integrate the judicial exception into a practical application of that exception. Independent claim 21 recites the additional elements “one or more sensors”, “one or more processors”, “one or more memory devices storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to execute operations”, “using one or more neural networks”, “generating, at a current frame, sensor data using the one or more sensors”, “encoding the 3D world space locations and the pose to generate encoded data corresponding to the current frame”, and “transmitting the encoded data”. Using a computer as a tool to perform the abstract idea does not integrate the judicial exception into a practical application of that exception. The processors and memory are recited at a high level and represent a generic computer used to perform the abstract idea. Further, using a generically recited neural network is just using a computer to perform the abstract idea. Using a sensor to generate sensor data and generating the sensor data are extra-solution steps for gathering data. Encoding locations and transmitting the encoded data are extra-solution steps used for outputting data. Therefore, these limitations do not integrate the judicial exception into a practical application of that exception. 
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 16, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. With respect to independent claim 1, generating sensor data using a vehicle sensor is well-understood, routine and conventional activity (WRCA) previously known in the industry.  Encoding locations is data processing, which is a generic computing function. Transmitting the data to a server is transmitting data over a network, which is also a generic computing function. Therefore, the additional elements of claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claim 16, generating LiDAR or RADAR data using a sensor is WRCA previously known in the industry. Filtering out points and encoding locations are data processing, which is a generic computing function. Transmitting the data to a server is transmitting data over a network, which is also a generic computing function. Therefore, the additional elements of claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claim 21, generating sensor data using a vehicle sensor is well-understood, routine and conventional activity (WRCA) previously known in the industry.  Encoding locations is data processing, which is a generic computing function. Transmitting the data to a server is transmitting data over a network, which is also a generic computing function. Therefore, the additional elements of claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 16, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 2 furthers defines a previously-identified additional element and abstract idea. However, even as further defined, the additional elements do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 3-6 further define a previously-identified abstract idea. However, the claims do not recite any new additional elements. Therefore, the claim does not include additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 7 recites “determining, based at least in part on the sensor data, a translation and a rotation of the vehicle relative to a previous frame of the frame, wherein the encoding further includes encoding the rotation and the translation”, which is a mathematical calculation and may be performed mentally. The claims does not recite any new additional elements. Therefore, the claim does not include additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites the additional limitation “compressing data representative of the rotation and the translation using a delta compression algorithm to generate delta compressed data, wherein the encoding the rotation and the translation further includes encoding the delta compressed data”. Compressing data for use in encoding the data is an extra-solution step used for outputting data. Further, compressing data is data processing, which is a generic computing function. Therefore, the claim does not include additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 9 recites “for each frame of the at least two frames, determining, based at least in part on the GNSS data, a global location of the vehicle”, which may be performed mentally (i.e., evaluating GNSS position data). The claim also further defines a previously-identified additional element. However, even as further defined, the additional elements do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 10 recites the additional element “wherein the sensor data includes LiDAR data, and the method further comprises: filtering out dynamic objects from the LiDAR data to generate filtered LiDAR data, wherein the encoded data is further representative of the filtered LiDAR data”. Further defining the sensor data to be LiDAR data is still data gathering. Using LiDAR is WRCA. Filtering the LiDAR data is data analysis, which is a generic computing function.  Encoding the data, even as further defined, is still data analysis. Therefore, the additional elements do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 11, 14, 15, 17, and 19 further define a previously-identified additional element. However, even as further defined, the additional elements of the claims do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 12 recites the additional element “receiving, from the server, data representative of a request for the locations of the landmarks”. Receiving data representative of a request for the locations of landmarks is an extra-solution step for outputting data. Further, receiving data representative of a request from the server is receiving data over a network, which is a generic computing function. The claim also recites “wherein the transmitting the encoded data is based at least in part on the request”, which further defines the previously-identified additional element of transmitting the encoded data. However, the further-defined additional element is still just transmitting data over a network. Therefore, the additional elements do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 13 recites “determining to generate each frame of the at least two frames based at least in part on one or more of a time threshold being met or a distance threshold being met”, which may be performed mentally. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 18 recites the additional elements “generating sensor data using one or more sensors of the vehicle; computing, using one or more neural networks (NNs) and based at least in part on the sensor data, outputs indicative of locations of landmarks, wherein the transmitting further includes transmitting data representative of the locations of the landmarks”. See claim 1 analysis above regarding these claim limitations.

Claim 19 recites the additional limitation “compressing the filtered data using quantization”. Compressing data for use in encoding the data is an extra-solution step used for outputting data. Further, compressing data is data processing, which is a generic computing function. Therefore, the claim does not include additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 22 recites the additional element “wherein the system is comprised in at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; a system incorporating one or more virtual machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources”. This additional element no more than generally links the use of a judicial exception to a particular technological environment or field of use. Therefore, the claim does not include additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9, 11-12, 15-16, 18-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US 2019/0220003 A1, “Sharma”).

	Regarding claim 1, Sharma discloses a collaborative 3-D environment map for computer-assisted or autonomous driving vehicles and teaches:
for at least two frames of a plurality of frames corresponding to a drive of a vehicle: 
generating sensor data using one or more sensors of the vehicle (sensors 122 may include camera-based sensors and/or LiDAR-based sensors to capture imagery proximate to the vehicle – see at least Fig. 1 and ¶ [0032]); 
computing, using one or more neural networks (NNs) and based at least in part on the sensor data, outputs indicative of locations of landmarks (a localizer 250 may be used to identify a location of objects using data 223 based upon sensor data collected by sensors – see at least Fig. 2 and ¶ [0038]-[0040]; objects may be determined by running a deep neural network classifier – see at least ¶ [0046]l localizer 250 may identify object with reference to a 3-D coordinate system local to vehicles 202 – see at least ¶ [0040]); 
converting the locations to three-dimensional (3D) world space locations relative to an origin of the vehicle (localizer 250 of sending vehicles may determine a translation from vehicles coordinate system to a coordinate system used by a collaborative 3-D map comparator 252 – see at least Fig. 2 and ¶ [0040]); 
encoding the 3D world space locations to generate encoded data corresponding to the frame (data processed by localizer 250 is sent to collaborative 3-D map comparator 252 – see at least ¶ [0051]); and 
transmitting the encoded data to a server to cause the server to generate a map including the landmarks (server 142 may build a collaborative 3-D map of the environment from data received from different vehicles 202 – see at least ¶ [0060]).  

Regarding claim 3, Sharma further teaches:
wherein the landmarks include one or more of:Page 139 of 145Non-provisional ApplicationSHB Matter No.: 41651.347267NVIDIA Matter No.: 19-RE-0321US03 lane dividers; road boundaries; signs; poles; wait conditions; vertical structures; other road users; static objects; or dynamic objects (objects include signs – see at least ¶ [0034]).  

Regarding claim 4, Sharma further teaches:
wherein the outputs are further representative of at least one of a pose of the landmarks or geometry of the landmarks (each vehicle maintains a set of objects and their corresponding locations and poses – see at least ¶ [0047]).  

Regarding claim 5, Sharma further teaches:
wherein the outputs are further representative of semantic information corresponding to the landmarks (map may be aligned using semantic information, such as labels and locations of common objects – see at least ¶ [0047]).  

Regarding claim 7, Sharma further teaches:
for each frame of the at least two frames: determining, based at least in part on the sensor data, a translation and a rotation of the vehicle relative to a previous frame of the frame, wherein the encoding further includes encoding the rotation and the translation (pose of vehicles 202 from which data are received are one way to estimate translation and rotation to unify coordinate references – see at least ¶ [0053]-[0057]).  

Regarding claim 9, Sharma further teaches:
wherein the sensor data includes global navigation satellite system (GNSS) data, and the method further comprises: for each frame of the at least two frames, determining, based at least in part on the GNSS data, a global location of the vehicle (GPS coordinates of the different vehicles – see at least ¶ [0057]), wherein the encoding further includes encoding the global location (additional information may be included in data 223, including location information – see at least ¶ [0039]).  

Regarding claim 11, Sharma further teaches:
wherein the encoded data further represents the sensor data (data 223 includes data based on sensor data – see at least ¶ [0038]), and the sensor data includes one or more of: LiDAR data; RADAR data; ultrasound data; ultrasonic data; GNSS data; image data; orPage 141 of 145Non-provisional ApplicationSHB Matter No.: 41651.347267 NVIDIA Matter No.: 19-RE-0321US03 inertial measurement unit (IM) data (sensors 122 may include camera-based sensors and/or LiDAR-based sensors to capture imagery proximate to the vehicle – see at least Fig. 1 and ¶ [0032]; data may include photographic images, LIDAR images, infrared and/or ultraviolet imagery, radar, sonar, or other similar imagery – see at least ¶ [0038]).  

Regarding claim 12, Sharma further teaches:
receiving, from the server, data representative of a request for the locations of the landmarks, wherein the transmitting the encoded data is based at least in part on the request (vehicles may share sensor data with servers 142 and may receive or access updates of the collaborative 3-D map from the one or more servers 142 – see at least ¶ [0036]).  

Regarding claim 15, Sharma further teaches:
wherein the server comprises at least one of: a data center server; a cloud server; or an edge server (server 142 – see at least Fig. 1 and ¶ [0036]).  

Regarding claim 16, Sharma discloses a collaborative 3-D environment map for computer-assisted or autonomous driving vehicles and teaches:
for at least two frames of a plurality of frames corresponding to a drive of a vehicle: generating one or more of LiDAR data or RADAR data using one or more sensors of the vehicle (sensors 122 may include camera-based sensors and/or LiDAR-based sensors to capture imagery proximate to the vehicle – see at least Fig. 1 and ¶ [0032]); 
filtering out points corresponding to one or more of the LiDAR data or the RADAR data to generate filtered data (one or more objects may be omitted from collaborative 3-D map – see at least ¶ [0014]; integrity of the collaborative 3-D map is maintained by identifying objects that are not to be included in the collaborative 3-D map – see at least ¶ [0037]); 
determining a pose of the vehicle relative to a prior frame (each vehicle may maintain a set of objects visible to it and their corresponding locations and poses – see at least ¶ [0047]; multiple 2-D images may be referenced to a single vantage point on the vehicle 202 – see at least ¶ [0053]; each vehicle may broadcast a serialized representation of their octree with a timestamp and frame of reference – see at least ¶ [0056]; GPS coordinates and pose of the vehicles from which data are received is used to estimate a translation and rotation to unify coordinate references – see at least ¶ [0057]); Page 142 of 145Non-provisional ApplicationSHB Matter No.: 41651.347267 NVIDIA Matter No.: 19-RE-0321US03
encoding the filtered data and the pose to generate encoded data (each vehicle may broadcast a serialized representation of their octree with a timestamp and frame of reference – see at least ¶ [0056]); and 
transmitting the encoded data to a cloud server to cause the cloud server to generate, using the pose, at least one of a LiDAR layer of a map or a RADAR layer of the map (server 142 may build a collaborative 3-D map of the environment from data received from different vehicles 202 – see at least ¶ [0060]).  

Regarding claim 18, Sharma further teaches:
generating sensor data using one or more sensors of the vehicle (sensors 122 may include camera-based sensors and/or LiDAR-based sensors to capture imagery proximate to the vehicle – see at least Fig. 1 and ¶ [0032]); 
computing, using one or more neural networks (NNs) and based at least in part on the sensor data, outputs indicative of locations of landmarks (a localizer 250 may be used to identify a location of objects using data 223 based upon sensor data collected by sensors – see at least Fig. 2 and ¶ [0038]-[0040]; objects may be determined by running a deep neural network classifier – see at least ¶ [0046]; localizer 250 may identify object with reference to a 3-D coordinate system local to vehicles 202 – see at least ¶ [0040]), 
wherein the transmitting further includes transmitting data representative of the locations of the landmarks (server 142 may build a collaborative 3-D map of the environment from data received from different vehicles 202 – see at least ¶ [0060]; localizer 250 of sending vehicles may determine a translation from vehicles coordinate system to a coordinate system used by a collaborative 3-D map comparator 252 – see at least Fig. 2 and ¶ [0040]; data processed by localizer 250 is sent to collaborative 3-D map comparator 252 – see at least ¶ [0051].  

Regarding claim 19, Sharma further teaches:
wherein the encoding the filtered data includes encoding the filtered data using octrees (each vehicle may broadcast a serialized representation of their octree with a timestamp and frame of reference – see at least ¶ [0056]).  

Regarding claim 21, Sharma discloses a collaborative 3-D environment map for computer-assisted or autonomous driving vehicles and teaches:
one or more sensors (sensors 122 may include camera-based sensors and/or LiDAR-based sensors to capture imagery proximate to the vehicle – see at least Fig. 1 and ¶ [0032]); 
one or more processors; and one or more memory devices storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to execute operations (processor, memory, instructions – see at least ¶ [0074], [0088]) comprising: 
generating, at a current frame, sensor data using the one or more sensors (sensors 122 may include camera-based sensors and/or LiDAR-based sensors to capture imagery proximate to the vehicle – see at least Fig. 1 and ¶ [0032]); Page 143 of 145Non-provisional ApplicationSHB Matter No.: 41651.347267 NVIDIA Matter No.: 19-RE-0321US03 
computing, using one or more neural networks (NNs) and based at least in part on the sensor data, outputs indicative of locations of landmarks (a localizer 250 may be used to identify a location of objects using data 223 based upon sensor data collected by sensors – see at least Fig. 2 and ¶ [0038]-[0040]; objects may be determined by running a deep neural network classifier – see at least ¶ [0046]l localizer 250 may identify object with reference to a 3-D coordinate system local to vehicles 202 – see at least ¶ [0040]); 
converting the locations to three-dimensional (3D) world space locations relative to an origin of the vehicle (localizer 250 of sending vehicles may determine a translation from vehicles coordinate system to a coordinate system used by a collaborative 3-D map comparator 252 – see at least Fig. 2 and ¶ [0040]); 
determining a pose of the current frame relative to a previous pose of a previous frame (each vehicle may maintain a set of objects visible to it and their corresponding locations and poses – see at least ¶ [0047]; multiple 2-D images may be referenced to a single vantage point on the vehicle 202 – see at least ¶ [0053]; each vehicle may broadcast a serialized representation of their octree with a timestamp and frame of reference – see at least ¶ [0056]; GPS coordinates and pose of the vehicles from which data are received is used to estimate a translation and rotation to unify coordinate references – see at least ¶ [0057]); 
encoding the 3D world space locations and the pose to generate encoded data corresponding to the current frame (each vehicle may broadcast a serialized representation of their octree with a timestamp and frame of reference – see at least ¶ [0056]); and 
transmitting the encoded data (server 142 may build a collaborative 3-D map of the environment from data received from different vehicles 202 – see at least ¶ [0060]).  

Regarding claim 22, Sharma further teaches:
wherein the system is comprised in at least one of: a control system for an autonomous or semi-autonomous machine (driving control unit 432 may cause driving adjustments to be implemented in CA/AD vehicle 102 – see at least ¶ [0072]; computer-assisted or autonomous driving CA/AD – see at least ¶ [0001]); a perception system for an autonomous or semi-autonomous machine (sensors 122 for CA/AD vehicle 102 – see at least Fig. 1 and ¶ [0032]); a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; a system incorporating one or more virtual machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Cho et al. (US 2016/0153801 A1, “Cho”).

Regarding claim 2, Sharma further teaches:
the sensor data includes image data representative of an image (sensors 122 may include camera-based sensors – see at least Fig. 1 and ¶ [0032]; data may include photographic images – see at least ¶ [0038]; 2-D image from a camera sensor 122 – see at east ¶ [0053]); 
one or more of the outputs are computed in two-dimensional (2D) image space (2-D images may be referenced to a single vantage point – see at least ¶ [0053]); and the converting the locations includes converting 2D image space locations to the 3D world space locations (a resulting 3-D representation may be constructed form 2-D images – see at least ¶ [0053]). 

Sharma fails to teach but Cho teaches: 
converting 2D image space locations to the 3D world space locations based at least in part on at least one of intrinsic camera parameters or extrinsic camera parameters corresponding to a camera that generated the image data (camera intrinsic and extrinsic parameters configure a camera matrix and a 3D space generating unit may generate a virtual 3D space by applying the camera parameters – see at least ¶ [0097]-[0098]).  

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to provide for converting 2D images using intrinsic and extrinsic camera parameters, as taught by Cho, to map objects to the 3D space (Cho at ¶ [0020]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mei et al. (US 2019/0163990 A1, “Mei”).

Regarding claim 6, Sharma discloses sharing information between vehicles to provide a comprehensive collaborative 3-D map that includes objects in the surrounding environment (¶ [0016]). Lane lines are known landmarks in the surrounding environment. Therefore, Sharma teaches:
wherein the landmarks include lane dividers (see Fig. 1 representation of vehicle environment including left, right, and center lane dividers).

 While lane lines are known objects in the surrounding environment of a vehicle, Sharma does not teach for at least two lane dividers, combining detections of each of the at least two lane dividers to generate a continuous lane divider representation.  

However, Mei discloses a system and method for large-scale lane marking detection using multimodal sensor data and teaches:
for at least two lane dividers, combining detections of each of the at least two lane dividers to generate a continuous lane divider representation (lane detection module generates a lane marking map from a set of lane marking points – see at least abstract; module 255 can take lane marking detection results from each frame of the input images to create smooth curves for each lane marking across multiple image frames to generate a high-resolution lane marking map – see at least ¶ [0062]).  

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to provide for combining detections of lane dividers, as taught by Mei, to generate a lane-marking map that can be used by the vehicle for autonomous control (Mei at ¶ [0024], [0062]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Park (US 2017/0122747 A1).

Regarding claim 8, Sharma fails to teach but Park discloses a system and method for providing map data of a navigation device and teaches:
compressing data representative of the rotation and the translation using a delta compression algorithm to generate delta compressed data, wherein the encoding the rotation and the translation further includes encoding the delta compressed data (delta data 630 may be created and compressed for transmission – see at least ¶ [0103]-[0104]).  

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to provide for combining detections of lane dividers, as taught by Park, to update maps while reducing communication costs and times (Park at ¶ [0007]).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Wheeler et al. (US 2018/0188045 A1, “Wheeler”).

Regarding claim 10, Sharma further teaches:
wherein the sensor data includes LiDAR data (sensors 122 may include camera-based sensors and/or LiDAR-based sensors to capture imagery proximate to the vehicle – see at least Fig. 1 and ¶ [0032]), and the method further comprises: filtering out [ ] objects from the LiDAR data to generate filtered LiDAR data (one or more objects may be omitted from collaborative 3-D map – see at least ¶ [0014]; integrity of the collaborative 3-D map is maintained by identifying objects that are not to be included in the collaborative 3-D map – see at least ¶ [0037]), wherein the encoded data is further representative of the filtered LiDAR data (i.e., objects not to be included in the collaborative 3-D map are not processed by localizer and not sent to collaborative 3-D map comparator 252).  

Sharma does not teach filtering out dynamic objects. 

However, Wheeler discloses high definition map updates based on sensor data collected by autonomous vehicles and teaches:
filtering out dynamic objects from the LiDAR data to generate filtered LiDAR data (vehicle 150 detects objects from sensor data, e.g., LiDAR scanner data, classifies objects as moving objects, and removes moving objects while creating the 3D representation of the surroundings – see at least ¶ [0114]).

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to provide for filtering out dynamic objects, as taught by Wheeler, so that the 3-D representation does not include any moving objects (Wheeler at ¶ [0114]).

Regarding claim 17, Sharma fails to teach but Wheeler discloses high definition map updates based on sensor data collected by autonomous vehicles and teaches:
wherein the filtering out includes at least one of dynamic object filtering or de-duplication (vehicle 150 detects objects from sensor data, e.g., LiDAR scanner data, classifies objects as moving objects, and removes moving objects while creating the 3D representation of the surroundings – see at least ¶ [0114]).

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to provide for filtering out dynamic objects, as taught by Wheeler, so that the 3-D representation does not include any moving objects (Wheeler at ¶ [0114]).
  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Asai et al. (US 2022/0084406 A1, “Asai”).

Regarding claim 13, Sharma fails to teach but Asai disclose an information transmission device and teaches:
determining to generate each frame of the at least two frames based at least in part on one or more of a time threshold being met or a distance threshold being met (frame rate for changing the acquisition time interval of surrounding information may be adjusted -see at least ¶ [0188]).   

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to determine to generate frames based on a time threshold being met, as taught by Asai, to adjust the timing of data acquisition when higher resolution is not necessary to save network bandwidth and computational resources (Asai at ¶ [0188]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Azout et al. (US 2019/0095946 A1, “Azout”).

Regarding claim 14, Sharma fails to teach but Azout discloses a stream of media eligible to be shared and teaches:
wherein the encoded data is encoded as serialized structured data using protocol buffers (model and weights, i.e., data, may be converted to serialized structured data for download using a protocol buffer – see at least ¶ [0068]).  

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to provide for encoding as serialized structured data, as taught by Azout, to prepare the data for download (Azout at ¶ [0068]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Grewe (US 2017/0236419 A1, “Grewe”).

Regarding claim 20, Sharma fails to teach but Grewe discloses a communication system for a vehicle and teaches:
compressing the [ ] data using quantization (transmission device has a quantization device that results in compression – see at least ¶ [0048], [0102]-[0103]).  

It would have been obvious to a person or ordinary skill in the art before the filing of the claimed invention to have modified the collaborative 3-D environment map for computer-assisted or autonomous driving vehicles of Sharma to provide for compressing filtered data using quantization, as taught by Grewe, to reduce the data rate and make transmission of environmental model data more efficient (Grewe at ¶ [0004]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666